Case 2:19-cr-00642-VAP Document 396 Filed 06/29/21 Page 1 of 1 Page ID #:7796




                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                 CRIMINAL MINUTES – GENERAL

               LACR 19-00642-VAP 
 Case No.                                                          Date    June 29, 2021
               LACR 20-00155-VAP
 Title United States of America v. Imaad Shah Zuberi



 Present: The Honorable          VIRGINIA A. PHILLIPS, UNITED STATES DISTRICT JUDGE


               Christine Chung                                         Not Reported
                Deputy Clerk                                          Court Reporter


     Attorney(s) Present for Plaintiff(s):                 Attorney(s) Present for Defendant(s):
                    None                                                   None


 Proceedings:       MINUTE ORDER SETTING SURRENDER DATE (IN CHAMBERS)


        In light of the Ninth Circuit’s Order denying Defendant’s motion for bail pending appeal,
issued June 29, 2021, the Court ORDERS Defendant Imaad Shah Zuberi to surrender himself to
the United States Marshal located at the Roybal Federal Building, 255 East Temple Street, Los
Angeles, California 90012 on or before 10:00 a.m. on June 30, 2021.

        IT IS SO ORDERED.

CC: PSA-USPO; USM; BOP




 Page 1 of 1                        CRIMINAL MINUTES – GENERAL         Initials of Deputy Clerk CCH
